Exhibit 10.1

FOURTH Amendment to

THIRD AMENDED AND RESTATED Credit AGREEMENT

 

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September [__], 2020 (the “Effective Date”),
among RIGNET, INC., a Delaware corporation (“Borrower”), certain Subsidiaries of
Borrower party hereto, as guarantors (the “Guarantors”), the lenders from time
to time party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), Swingline Lender, L/C Issuer and a Lender.

RECITALS

A.Borrower, the Subsidiaries of Borrower party thereto as Guarantors, the
Administrative Agent, Swingline Lender, L/C Issuer and Lenders are parties to
that certain Third Amended and Restated Credit Agreement dated as of November 6,
2017 (as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement dated as of February 13, 2019, as modified by that certain
Consent and Waiver to Third Amended and Restated Credit Agreement dated as of
May 6, 2019, as amended by that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of June 7, 2019, as amended by that certain
Third Amendment and Joinder to Third Amended and Restated Credit Agreement dated
as of February 21, 2020 (the “Credit Agreement”, and the Credit Agreement as
modified by this Amendment, the “Amended Credit Agreement”)).

B.Borrower has requested that the Administrative Agent and the Lenders amend the
Credit Agreement, and the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions set forth in
this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

1.Definitions. Unless otherwise defined in this Amendment, each capitalized term
used but not otherwise defined herein has the meaning given to such term in the
Amended Credit Agreement.  

2.Amendments to the Credit Agreement.  On and as of the Effective Date:

(a)Section 1.01 of the Credit Agreement is amended to add the following
definitions in appropriate alphabetical order as follows:

“CARES Act” shall mean, the Coronavirus Aid, Relief, and Economic Security Act
of 2020 (as such act may be amended) or any other similar program administered
by a Governmental Authority (including the SBA) intended to mitigate the impact
of the COVID-19 pandemic.

 

“Qualified Government Debt” shall mean, debt for borrowed money pursuant to the
Paycheck Protection Program established under the CARES Act, and any
refinancing, refunding, renewal or extension thereof; provided, that any such
refinanced, refunded, renewed or extended debt shall have a maturity date no
earlier than six (6) months following the Maturity Date (measured as of the date
of such refinancing, refunding, renewal or extension), in each case, so long as
(i) such debt is unsecured, (ii) Borrower shall promptly provide the
Administrative Agent with a copy of all documentation (which shall be reasonably
acceptable to the Administrative Agent) evidencing the Qualified Government
Debt, (iii) such debt shall be fully forgivable and Borrower will promptly



4827-1300-3463 v.5

 



--------------------------------------------------------------------------------

 

submit its application for loan forgiveness for the maximum amount allowed by
law at the earliest time permitted by the CARES Act and its lender, and (iv)
100% of the net proceeds of any Qualified Government Debt shall be used only for
uses permitted by the CARES Act at the time such proceeds are received and at
the time they are used.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

(b)The definition of “Consolidated Funded Indebtedness” in Section 1.01 of the
Credit Agreement is amended by adding the following sentence at the end of such
definition:

Notwithstanding anything to the foregoing, the determination of Consolidated
Funded Indebtedness for any Measurement Period prior to and including March 31,
2021 shall not include any Indebtedness incurred as a Qualified Government Debt;
provided, that if any portion of any Indebtedness incurred as a Qualified
Government Debt is not forgiven in accordance with the CARES Act, such
unforgiven portion (i) will not be disregarded for purposes of calculating
Consolidated Funded Indebtedness and (ii) will be deemed to have been incurred
as Indebtedness as of the date it is determined not to be forgiven.

(c)Section 7.09 of the Credit Agreement is amended by adding the following
sentence at the end of such Section to read as follows:

Notwithstanding the foregoing, the prohibitions of clause (a) of this Section
7.09 shall not apply to any provisions or restrictions set forth in any
agreement governing Qualified Government Debt.

3.Conditions.  This Amendment shall be effective as of the Effective Date once
all of the following conditions precedent have been satisfied or delivered to
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent:

(a)counterparts of this Amendment, executed by a Responsible Officer of Borrower
and Guarantors, and a duly authorized officer of the Administrative Agent and
each Lender;

(b)payment to the Administrative Agent’s outside counsel of its legal fees
submitted by invoice on or prior to the Effective Date; and

(c)such other documents as the Administrative Agent and/or any Lender may
reasonably request or require.

4.Representations and Warranties.  Borrower and each Guarantor represents and
warrants to the Administrative Agent and the Lenders on and as of the date
hereof that (a) it possesses the requisite power and authority to execute and
deliver this Amendment, (b) this Amendment has been duly authorized and approved
by the requisite corporate action on the part of Borrower or such Guarantor,
(c) no other consent of any Person (other than Agent and the Lenders) that has
not been obtained is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate its organizational
documents, (e) the representations and warranties in each Loan Document to which
it is a party are true and correct in all material respects on and as of the
date of this Amendment as though made on the date of this Amendment (except to
the extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all

2



4827-1300-3463 v.5

 



--------------------------------------------------------------------------------

 

covenants and agreements contained in each Loan Document to which it is a party,
(g) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, (h) that each Loan Document to which it is a party
remains in full force and effect and is the legal, valid, and binding
obligations of Borrower or such Guarantor enforceable against it in accordance
with their respective terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity and principles of good faith and fair dealing and (i) as of the Effective
Date, the information included in any Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

5.FATCA. For the purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the obligations of the Borrower set forth in the
Credit Agreement, as modified by this Amendment, as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). 

6.Scope of Amendment; Reaffirmation.  Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Amended
Credit Agreement.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Amended Credit Agreement and any other
Loan Document, the terms of the Amended Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Amended Credit Agreement.

7.Miscellaneous.

(a)Binding Effect.  The Amended Credit Agreement shall be binding upon and inure
to the benefit of each of the undersigned and their respective legal
representatives, successors and permitted assigns.

(b)No Waiver of Defaults.  This Amendment  does not constitute a waiver of, or a
consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of the Administrative Agent’s or any Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.

(c)Form.  Each agreement, document, instrument or other writing to be furnished
the Administrative Agent or any Lender under any provision of this Amendment
must be in form and substance reasonably satisfactory to the Administrative
Agent.

(d)Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e)Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of the Administrative Agent’s counsel.

(f)Multiple Counterparts; Electronic Signatures. This Amendment and any
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Amendment (each
a “Communication”), including Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using Electronic
Signatures. (including, without limitation, facsimile and .pdf) and

3



4827-1300-3463 v.5

 



--------------------------------------------------------------------------------

 

shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record. This Amendment may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Amendment. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Administrative Agent of a manually signed
paper Communication which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.

(g)Governing Law.  This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.  

8.Entirety.   This Amendment and the other Loan Documents represent the final
agreement Among Borrower, Guarantors, Lenders and Agent and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
by the parties.  there are no unwritten oral agreements among the parties.  

[Remainder of Page Intentionally Blank.

Signature Pages to Follow.]

4



4827-1300-3463 v.5

 



--------------------------------------------------------------------------------

 

This Amendment is executed as of the Effective Date.

 

BORROWER:

 

RIGNET, INC.,

a Delaware corporation

 

 

By:/s/ Lee Ahlstrom

Name:Lee Ahlstrom

Title:  Chief Financial Officer

 

 

GUARANTORS:

 

LANDTEL, INC.,

a Delaware corporation

 

 

By:/s/ BradEastmanName:Brad Eastman

Title:   Vice President

 

 

RIGNET SATCOM, INC.,

a Delaware corporation

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title: Vice President

 

 

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title:  Vice President

 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

AUTOMATION-COMMUNICATIONS-ENGINEERING CORPORATION, a Louisiana corporation

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title:   Vice President

 

 

SAFETY CONTROLS, INC.,

a Louisiana corporation

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title:   Vice President

 




Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:/s/ Denise Jones

Name:Denise Jones

Title:Vice President




Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

 

 

By:/s/ Jameson Burke

Name:Jameson Burke

Title:Senior Vice President




Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

BBVA USA (formerly Compass Bank),

as a Lender

 

 

By:/s/ Tom Borsig

Name: /s/ Tom Brosig

Title:Senior Vice President

 




Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

WOODFOREST NATIONAL BANK,

as a Lender

 

 

By:/s/ Susim Shah

Name: Susim Shah

Title: SVP

 

 




Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

FIRST HORIZON BANK, as a Lender

 

 

By:/s/ Chris O’Brien

Name: Chris O’Brien

Title: Senior Vice President

 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement